DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-15, 17-25, 27-35, and 37-40 have been considered but are moot due to the introduction of new references necessitated by amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, 17-22, 27-32, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0313999) [“Xu”] in view of Lee et al. (US 2016/0353440) [“Lee”] in view of Xiong et al. (US 2016/0227580) [“Xiong”] in view of Sunell et al. (US 2016/0278127) [“Sunell”] in view of Xu et al. (US 2013/0083749) [“Xu ‘749”].
Regarding claim 1, Xu teaches a method of wireless communication, comprising: 
selecting a narrowband resource for a random access channel (RACH) preamble [Xu ¶ 0054: during a RACH procedure, UE selects a random access preamble for transmission to the eNodeB as a Msg 1; ¶ 0055: transmission of the Msg 1 may be narrowband, e.g., 1 RB, wherein the location of RB for Msg 1 (i.e. narrowband region) is determined as a function of Cell ID]; 
transmitting a physical RACH (PRACH) message comprising the RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB];  
determining random access response (RAR) resources on which to receive a control portion of a narrowband RAR message [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (see ¶ 0056: transmission is narrowband), wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2]; and 
receiving the RAR message on the RAR resources [Xu ¶ 0054: UE monitors the PDCCH (i.e. control region) from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble; and the narrowband resource selected from a set of narrowband resources for RACH preambles.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)]; and 
the narrowband resource selected from a set of narrowband resources for RACH preambles [Sunell ¶ 0152: the transmitted preamble, selected from the preamble area, allows the network node 111 to interpret the received random access request as a request for random access of a user equipment of a particular category, and thus select or limit the size of the random access response to the user equipment 140 such that the size is suitable for the particular category of the user equipment 140; see also ¶ 0156: size of the random access response is based on the selected preamble that belongs to the preamble area].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong in view of Sunell does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 2, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the method of claim 1, further comprising:
identifying one or more control channel decoding candidates based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0054: UE monitors the PDCCH from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (i.e. UE monitors PDCCH for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB)]; and 
blindly decoding the one or more control channel candidates [Xu ¶ 0073: UE may blind decode the RACH response (Msg 2)].
Regarding claim 7, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the method of claim 1, wherein the RAR resources further comprise at least one of a starting transmission time, or a RAR message bundling size [Xu ¶ 0057: eNB transmits Msg 2 which is a bundled (e.g., transmitted as a bundle of TTIs) RACH response].
Regarding claim 8, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the method of claim 7, wherein the RAR message bundling size is independent of a PRACH message bundling size [Xu ¶ 0057: size of the bundled PDSCH and/or PDCCH/ePDCCH (i.e. Msg 2) may be based on the Msg 1 bundle size (here, use of the word may implies that Msg 2 bundling size may not be based on Msg 1 bundle size)].
Regarding claim 9, Xu teaches a method of wireless communication, comprising: 
receiving a physical random access channel (PRACH) message comprising a RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB]; and 
selecting random access response (RAR) resources on which to transmit a control portion of a narrowband RAR message [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (see ¶ 0056: transmission is narrowband), wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong in view of Sunell does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, Xu in view of Lee in view of Xiong does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 10, Xu in view of Lee in view of Xiong in view of Xu ‘749 teaches the method of claim 9, however, Xu does not explicitly disclose further comprising determining a bundling size for the RAR message based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0057: RB or RBs of the bundled Msg 2 (i.e. size of the bundled RAR) may be determined based on the Msg 1 RB location (i.e. narrowband region)].
Regarding claim 11, Xu teaches an apparatus for wireless communication, comprising: 
means for selecting [Xu ¶ 0028 (Fig. 2): UE 120 having processor 280] a narrowband resource for a random access channel (RACH) preamble [Xu ¶ 0054: during a RACH procedure, UE selects a random access preamble for transmission to the eNodeB as a Msg 1; ¶ 0057: transmission of the Msg 1 may be narrowband, e.g., 1 RB, wherein the location of RB for Msg 1 (i.e. narrowband region) is determined as a function of Cell ID]; 
means for transmitting [Xu ¶ 0026 (Fig. 2): UE having antennas 234] a physical RACH (PRACH) message comprising the RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB]; 
means for determining [Xu ¶ 0028 (Fig. 2): UE 120 having processor 280] random access response (RAR) resources on which to receive a control portion of a narrowband RAR message based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (¶ 0056: transmission is narrowband); wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2]; and 
means for receiving [Xu ¶ 0026 (Fig. 2): UE having antennas 234] the RAR message on the RAR resources [Xu ¶ 0054: UE monitors the PDCCH from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble; and the narrowband resource selected from a set of narrowband resources for RACH preambles.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)]; and 
the narrowband resource selected from a set of narrowband resources for RACH preambles [Sunell ¶ 0152: the transmitted preamble, selected from the preamble area, allows the network node 111 to interpret the received random access request as a request for random access of a user equipment of a particular category, and thus select or limit the size of the random access response to the user equipment 140 such that the size is suitable for the particular category of the user equipment 140; see also ¶ 0156: size of the random access response is based on the selected preamble that belongs to the preamble area].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong in view of Sunell does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 12, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 11, further comprising: means for identifying one or more control channel decoding candidates based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0054: UE monitors the PDCCH from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (i.e. UE monitors PDCCH for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB)]; and 
means for blindly decoding the one or more control channel candidates [Xu ¶ 0073: UE may blind decode the RACH response (Msg 2)].
Regarding claim 17, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 11, wherein the RAR resources further comprise at least one of a starting transmission time, or a RAR message bundling size [Xu ¶ 0057: eNB transmits Msg 2 which is a bundled (e.g., transmitted as a bundle of TTIs) RACH response].
Regarding claim 18, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 17, wherein the RAR message bundling size is independent of a PRACH message bundling size [Xu ¶ 0057: size of the bundled PDSCH and/or PDCCH/ePDCCH (i.e. Msg 2) may be based on the Msg 1 bundle size (here, use of the word may implies that Msg 2 bundling size may not be based on Msg 1 bundle size)].
Regarding claim 19, Xu teaches an apparatus for wireless communication, comprising: 
means for receiving [Xu ¶ 0024: eNB 110 having antennas 234] a physical random access channel (PRACH) message comprising a RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB]; and 
means for selecting [Xu ¶ 0025 (Fig. 2): base station 110 having processor 220] random access response (RAR) resources on which to transmit a control portion of a narrowband RAR message [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (¶ 0056: transmission is narrowband), wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong in view of Sunell does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 20, Xu in view of Lee in view of Xiong in view of Xu ‘749 teaches the apparatus of claim 19, further comprising means for determining a bundling size for the RAR message based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0057: RB or RBs of the bundled Msg 2 (i.e. size of the bundled RAR) may be determined based on the Msg 1 RB location (i.e. narrowband region)].
Regarding claim 21, Xu teaches an apparatus for wireless communication, comprising: 
at least one processor [Xu ¶ 0028 (Fig. 2): UE 120 having processor 280]; and 
memory coupled to the at least one processor, the memory comprising code executable by the at least one processor [Xu ¶ 0028: UE 120 having memory 282 storing program code] to cause the apparatus to: 
select a narrowband resource for a random access channel (RACH) preamble [Xu ¶ 0054: during a RACH procedure, UE selects a random access preamble for transmission to the eNodeB as a Msg 1; ¶ 0057: transmission of the Msg 1 may be narrowband, e.g., 1 RB, wherein the location of RB for Msg 1 (i.e. narrowband region) is determined as a function of Cell ID]; 
transmit, via a transmitter [Xu ¶ 0026 (Fig. 2): UE having antennas 234], a physical RACH (PRACH) message comprising the RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB]; 
determine random access response (RAR) resources on which to receive a control portion of a narrowband RAR message [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (¶ 0056: transmission is narrowband), wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2]; and 
receive, via a receiver [Xu ¶ 0026 (Fig. 2): UE having antennas 234], the RAR message on the RAR resources [Xu ¶ 0054: UE monitors the PDCCH from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble; and the narrowband resource selected from a set of narrowband resources for RACH preambles.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)]; and 
the narrowband resource selected from a set of narrowband resources for RACH preambles [Sunell ¶ 0152: the transmitted preamble, selected from the preamble area, allows the network node 111 to interpret the received random access request as a request for random access of a user equipment of a particular category, and thus select or limit the size of the random access response to the user equipment 140 such that the size is suitable for the particular category of the user equipment 140; see also ¶ 0156: size of the random access response is based on the selected preamble that belongs to the preamble area].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong in view of Sunell does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 22, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 21, the memory further storing code executable by the at least one processor to cause the apparatus to: 
identify one or more control channel decoding candidates based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0054: UE monitors the PDCCH from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (i.e. UE monitors PDCCH for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB)]; and 
blindly decode the one or more control channel candidates [Xu ¶ 0073: UE may blind decode the RACH response (Msg 2)].
Regarding claim 27, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 21, wherein the RAR resources further comprise at least one of a starting transmission time, or a RAR message bundling size [Xu ¶ 0057: eNB transmits Msg 2 which is a bundled (e.g., transmitted as a bundle of TTIs) RACH response].
Regarding claim 28, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 27, wherein the RAR message bundling size is independent of a PRACH message bundling size [Xu ¶ 0057: size of the bundled PDSCH and/or PDCCH/ePDCCH (i.e. Msg 2) may be based on the Msg 1 bundle size (here, use of the word may implies that Msg 2 bundling size may not be based on Msg 1 bundle size)].
Regarding claim 29, Xu teaches an apparatus for wireless communication, comprising: 
a receiver [Xu ¶ 0024: eNB 110 having antennas 234] configured to receive a physical random access channel (PRACH) message comprising a RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB]; 
at least one processor [Xu ¶ 0025 (Fig. 2): base station 110 having processor 220]; and 
memory coupled to the at least one processor, the memory comprising code executable by the at least one processor [Xu ¶ 0028 (Fig. 2): base station 110 having memory 242 storing program code] to cause the apparatus to: 
select random access response (RAR) resources on which to transmit a control portion of a narrowband RAR message [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (¶ 0056: transmission is narrowband), wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong in view of Sunell does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 30, Xu in view of Lee in view of Xiong in view of Xu ‘749 teaches the apparatus of claim 29, the memory further storing code executable by the at least one processor to cause the apparatus to determine a bundling size for the RAR message based at least in part on the RACH preamble [Xu ¶ 0057: RB or RBs of the bundled Msg 2 (i.e. size of the bundled RAR) may be determined based on the Msg 1 RB location (i.e. narrowband region)].
Regarding claim 31, Xu teaches a non-transitory computer-readable medium having processor executable code stored thereon [Xu ¶ 0028: UE 120 having memory 282 storing program code], the processor executable code comprising: 
code for selecting a narrowband resource for a random access channel (RACH) preamble [Xu ¶ 0054: during a RACH procedure, UE selects a random access preamble for transmission to the eNodeB as a Msg 1; ¶ 0057: transmission of the Msg 1 may be narrowband, e.g., 1 RB, wherein the location of RB for Msg 1 (i.e. narrowband region) is determined as a function of Cell ID]; 
code for transmitting a physical RACH (PRACH) message comprising the RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB]; 
code for determining random access response (RAR) resources on which to receive a control portion of a narrowband RAR message [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (¶ 0056: transmission is narrowband), wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2]; and 
code for receiving the RAR message on the RAR resources [Xu ¶ 0054: UE monitors the PDCCH from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble; and the narrowband resource selected from a set of narrowband resources for RACH preambles.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)]; and 
the narrowband resource selected from a set of narrowband resources for RACH preambles [Sunell ¶ 0152: the transmitted preamble, selected from the preamble area, allows the network node 111 to interpret the received random access request as a request for random access of a user equipment of a particular category, and thus select or limit the size of the random access response to the user equipment 140 such that the size is suitable for the particular category of the user equipment 140; see also ¶ 0156: size of the random access response is based on the selected preamble that belongs to the preamble area].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong in view of Sunell does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 32, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the non-transitory computer-readable medium of claim 31, wherein the processor executable code further comprises: 
code for identifying one or more control channel decoding candidates based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0054: UE monitors the PDCCH from the eNodeB to detect the RAR/Msg 2 referring to the UEs preamble sequence; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (i.e. UE monitors PDCCH for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB)]; and 
code for blindly decoding the one or more control channel candidates [Xu ¶ 0073: UE may blind decode the RACH response (Msg 2)].
Regarding claim 37, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the non-transitory computer-readable medium of claim 31, wherein the RAR resources further comprise at least one of a starting transmission time, or a RAR message bundling size [Xu ¶ 0057: eNB transmits Msg 2 which is a bundled (e.g., transmitted as a bundle of TTIs) RACH response].
Regarding claim 38, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the non-transitory computer-readable medium of claim 37, wherein the RAR message bundling size is independent of a PRACH message bundling size [Xu ¶ 0057: size of the bundled PDSCH and/or PDCCH/ePDCCH (i.e. Msg 2) may be based on the Msg 1 bundle size (here, use of the word may implies that Msg 2 bundling size may not be based on Msg 1 bundle size)].
Regarding claim 39, Xu teaches a non-transitory computer-readable medium having computer executable code stored thereon [Xu ¶ 0028 (Fig. 2): base station 110 having memory 242 storing program code], comprising: 
code for receiving a physical random access channel (PRACH) message comprising a RACH preamble [Xu ¶ 0054: UE transmits preamble sequence on a PRACH channel as Msg 1 to eNodeB]; and 
code for selecting random access response (RAR) resources on which to transmit a control portion of a narrowband RAR message [Xu ¶ 0054: eNodeB receives PRACH and transmits a random access response (RAR) as a Msg 2; ¶ 0057: the RB or RBs of the Msg 2 can be selected based on the RACH Msg 1 RB location (¶ 0056: transmission is narrowband), wherein the random access response (RAR) referring to the sequence in a PDCCH containing an uplink grant as Message 2].
However, Xu does not explicitly disclose wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement.
However, in a similar field of endeavor, Lee teaches wherein the RAR resources comprise a starting subframe based at least in part on a level of coverage enhancement [Lee ¶ 0154: the starting subframe for a PRACH preamble transmission may be configured separately for each CE level and/or different according to the CE level; ¶ 0156: PRACH window may be a function of PRACH resource configuration  and/or the number of repetitions of or associated with PRACH preamble transmission for a certain CE level; similarly in ¶ 0216: the starting subframe of the time window may be defined as n+k where n may be the last subframe of the repetition of a CE PRACH preamble transmission (i.e. RAR resources based at least in part on CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of determining the starting subframe of a window to receive a RAR based at least in part on the coverage enhancement level as taught by Lee.  The motivation to do so would be provide support for UEs in coverage limited regions [Lee ¶ 0002].
However, Xu in view of Lee does not explicitly disclose the RAR message includes a grant based at least in part on the level of coverage enhancement.
However, Xiong teaches the RAR message includes a grant based at least in part on the level of coverage enhancement [Xiong ¶ 0047: the uplink control repetition number may be included in RAR content of the RAR message or may be included in an uplink grant included in the RAR message, wherein the uplink control repetition number may refer to a number of repetitions of the uplink control message to be transmitted by the UE 102, and the number of repetitions for some or all of the candidate CE categories may be different (i.e. a UL grant in a RAR message may include repletion number which is derived from CE level; see also ¶ 0041 discussing relationship between UL repletion number and CE level)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of transmitting control information related to a level of coverage enhancement within a random access response as taught by Xiong.  The motivation to do so would be to provide an improved mechanism for device connection/reconnection at a cell edge through implementation of coverage enhancement [Xiong ¶¶ 0003-0004].
However, Xu in view of Lee in view of Xiong does not explicitly disclose determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble.
However, Sunell teaches determining random access response (RAR) resources on which to receive a narrowband RAR message, wherein the RAR resources comprise a narrowband based at least in part on the RACH preamble [Sunell ¶ 0093: network node 111 may select a size of a random access response to the user equipment 140 based on the transmitted preamble that belong to the preamble area, i.e., if the user equipment 140 belongs to a category that is only capable of receiving random access responses below a certain size, i.e. with a certain size limitation, the network node 111 may limit the size, e.g., bandwidth, of the random access response to the user equipment 140 based on the selected preamble that belongs to the preamble area (here, resources for a RAR may be determined to be in a narrowband based on the RA preamble)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a narrowband region for random access from a set of narrowband resources and receiving a random access response based on the selected narrowband resources indicated in the random access preamble as taught by Sunell.  The motivation to do so would be to provide support for different categories of UEs including legacy UEs that operate at a wideband and low complexity UEs only capable of operating at a narrow bandwidth [Sunell ¶ 0010].
However, Xu in view of Lee in view of Xiong does not explicitly disclose the grant provides a narrowband indication for one or more subsequent messages.
However, in a similar field of endeavor, Xu ‘749 teaches the grant provides a narrowband indication for one or more subsequent messages [Xu ‘749 ¶ 0075: the eNodeB may use the 20 bit grant (see ¶ 0074: grant in RAR message) to assign the UE to another narrow bandwidth for Message 3 and beyond (i.e. the RAR grant indicates a narrowband for subsequent messages)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of indicating narrowband resources to be used in subsequent communications via a narrowband grant of a random access response as taught by Xu ‘749.  The motivation to do so would be to provide scheduling flexibility [Xu ‘749].
Regarding claim 40, Xu in view of Lee in view of Xiong in view of Xu ‘749 teaches the non-transitory computer-readable medium of claim 39, wherein the processor executable code further comprises code for determining a bundling size for the RAR message based at least in part on the narrowband resource for the RACH preamble [Xu ¶ 0057: RB or RBs of the bundled Msg 2 (i.e. size of the bundled RAR) may be determined based on the Msg 1 RB location (i.e. narrowband region)].

Claims 3, 13, 23, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung et al. (US 2009/0088148) [“Chung”].
Regarding claim 3, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the method of claim 2, wherein identifying the one or more control channel decoding candidates comprises determining at least one of a RAR message bundling size, or a RAR message packet size [Xu ¶ 0057: RB or RBs of the bundled PDSCH, or a PDCCH/ePDCCH scheduling the PDSCH (e.g., Msg 2) can be selected based on the RACH Msg 1 RB location (i.e. narrowband) and RACH Msg 1 bundle size (i.e. UE monitors for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB and bundle size)].
However, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 does not explicitly disclose identifying the one or more control channel decoding candidates comprises determining an aggregation level.
However, Chung teaches identifying the one or more control channel decoding candidates comprises determining an aggregation level [Chung ¶ 0097: PDCCH carrying information on random access response is monitored by starting on CCE #8 at the CCE aggregation level 4 in the common search space and CCE #8 at CCE aggregation level 8 in the common search space].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of identifying PDCCH location based on an aggregation level as taught by Chung.  The motivation to do so would be to reduce a number of decoding attempts [Chung ¶ 0080].
Regarding claim 13, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 12, wherein the means for identifying the one or more control channel decoding candidates comprises means for determining at least one of a RAR message bundling size or a RAR message packet size [Xu ¶ 0057: RB or RBs of the bundled PDSCH, or a PDCCH/ePDCCH scheduling the PDSCH (e.g., Msg 2) can be selected based on the RACH Msg 1 RB location (i.e. narrowband) and RACH Msg 1 bundle size (i.e. UE monitors for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB and bundle size)].
However, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 does not explicitly disclose identifying the one or more control channel decoding candidates comprises determining an aggregation level.
However, Chung teaches identifying the one or more control channel decoding candidates comprises determining an aggregation level [Chung ¶ 0097: PDCCH carrying information on random access response is monitored by starting on CCE #8 at the CCE aggregation level 4 in the common search space and CCE #8 at CCE aggregation level 8 in the common search space].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of identifying PDCCH location based on an aggregation level as taught by Chung.  The motivation to do so would be to reduce a number of decoding attempts [Chung ¶ 0080]. 
Regarding claim 23, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the apparatus of claim 22, the memory further storing code executable by the at least one processor to cause the apparatus to: determine at least one of a RAR message bundling size or a RAR message packet size [Xu ¶ 0057: RB or RBs of the bundled PDSCH, or a PDCCH/ePDCCH scheduling the PDSCH (e.g., Msg 2) can be selected based on the RACH Msg 1 RB location (i.e. narrowband) and RACH Msg 1 bundle size (i.e. UE monitors for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB and bundle size)].
However, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 does not explicitly disclose identifying the one or more control channel decoding candidates comprises determining an aggregation level.
However, Chung teaches identifying the one or more control channel decoding candidates comprises determining an aggregation level [Chung ¶ 0097: PDCCH carrying information on random access response is monitored by starting on CCE #8 at the CCE aggregation level 4 in the common search space and CCE #8 at CCE aggregation level 8 in the common search space].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of identifying PDCCH location based on an aggregation level as taught by Chung.  The motivation to do so would be to reduce a number of decoding attempts [Chung ¶ 0080].
Regarding claim 33, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 teaches the non-transitory computer-readable medium of claim 32, wherein the code for identifying the one or more control channel decoding candidates comprises code for determining at least one of a RAR message bundling size or a RAR message packet size [Xu ¶ 0057: RB or RBs of the bundled PDSCH, or a PDCCH/ePDCCH scheduling the PDSCH (e.g., Msg 2) can be selected based on the RACH Msg 1 RB location (i.e. narrowband) and RACH Msg 1 bundle size (i.e. UE monitors for Msg 2 sent in narrowband resource selected according to Msg 1 narrowband RB and bundle size)].
However, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 does not explicitly disclose identifying the one or more control channel decoding candidates comprises determining an aggregation level.
However, Chung teaches identifying the one or more control channel decoding candidates comprises determining an aggregation level [Chung ¶ 0097: PDCCH carrying information on random access response is monitored by starting on CCE #8 at the CCE aggregation level 4 in the common search space and CCE #8 at CCE aggregation level 8 in the common search space].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of identifying PDCCH location based on an aggregation level as taught by Chung.  The motivation to do so would be to reduce a number of decoding attempts [Chung ¶ 0080].

Claims 4, 14, 24, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung in view of Fu et al. (US 2014/0133331) [“Fu”].
Regarding claim 4, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the method of claim 3, however, does not explicitly disclose wherein the aggregation level comprises an enhanced control channel element (ECCE).
However, Fu teaches wherein an aggregation level comprises an enhanced control channel element (ECCE) [Fu ¶ 0070: blind detections for the common space of the EPDCCH having an aggregation level that includes 4 ECCEs and the EPDCCH having an aggregation level that includes 8 ECCEs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying a control channel that is an enhanced PDCCH for narrowband random access procedure as taught by Xu and the method of receiving a PDCCH in a random access procedure according to a determined aggregation level associated with control channel elements (CCE) as taught by Chung with the use of enhanced control channel elements associated with an aggregation level for receiving an enhanced PDCCH.  The motivation to do so would be to use UE specific control signaling according to LTE release 11 specifications [Fu ¶ 0015].
Regarding claim 14, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the apparatus of claim 13, however, does not explicitly disclose wherein the aggregation level comprises an enhanced control channel element (ECCE).
However, Fu teaches wherein an aggregation level comprises an enhanced control channel element (ECCE) [Fu ¶ 0070: blind detections for the common space of the EPDCCH having an aggregation level that includes 4 ECCEs and the EPDCCH having an aggregation level that includes 8 ECCEs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying a control channel that is an enhanced PDCCH for narrowband random access procedure as taught by Xu and the method of receiving a PDCCH in a random access procedure according to a determined aggregation level associated with control channel elements (CCE) as taught by Chung with the use of enhanced control channel elements associated with an aggregation level for receiving an enhanced PDCCH.  The motivation to do so would be to use UE specific control signaling according to LTE release 11 specifications [Fu ¶ 0015].
Regarding claim 24, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the apparatus of claim 23, however, does not explicitly disclose wherein the aggregation level comprises an enhanced control channel element (ECCE).
However, Fu teaches wherein an aggregation level comprises an enhanced control channel element (ECCE) [Fu ¶ 0070: blind detections for the common space of the EPDCCH having an aggregation level that includes 4 ECCEs and the EPDCCH having an aggregation level that includes 8 ECCEs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying a control channel that is an enhanced PDCCH for narrowband random access procedure as taught by Xu and the method of receiving a PDCCH in a random access procedure according to a determined aggregation level associated with control channel elements (CCE) as taught by Chung with the use of enhanced control channel elements associated with an aggregation level for receiving an enhanced PDCCH.  The motivation to do so would be to use UE specific control signaling according to LTE release 11 specifications [Fu ¶ 0015].
Regarding claim 34, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the non-transitory computer-readable medium of claim 33, however, does not explicitly disclose wherein the aggregation level comprises an enhanced control channel element (ECCE).
However, Fu teaches wherein an aggregation level comprises an enhanced control channel element (ECCE) [Fu ¶ 0070: blind detections for the common space of the EPDCCH having an aggregation level that includes 4 ECCEs and the EPDCCH having an aggregation level that includes 8 ECCEs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of identifying a control channel that is an enhanced PDCCH for narrowband random access procedure as taught by Xu and the method of receiving a PDCCH in a random access procedure according to a determined aggregation level associated with control channel elements (CCE) as taught by Chung with the use of enhanced control channel elements associated with an aggregation level for receiving an enhanced PDCCH.  The motivation to do so would be to use UE specific control signaling according to LTE release 11 specifications [Fu ¶ 0015].

Claims 5, 15, 25, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung in view of Montojo et al. (US 2010/0040001) [“Montojo”].
Regarding claim 5, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the method of claim 3, however, does not explicitly disclose wherein the RAR message packet size is based at least in part on the narrowband resource for the RACH preamble.
However, Montojo teaches wherein the RAR message packet size is based at least in part on the narrowband resource for the RACH preamble [Montojo ¶¶ 0062-0063: UE 602 determines a number of uplink resource blocks (N.sub.RB.sup.UL) needed for a random access channel (RACH) procedure to make a request to the eNB 604; eNB 604 receives a fixed length random access response (RAR) from an upper layer (block 614) and determines what length adjustment should be made to accommodate system bandwidth , wherein the adjustment is made based upon the number of uplink resource blocks (i.e. bandwidth resources)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a RAR message size based on a RACH procedure bandwidth as taught by Montojo.  The motivation to do so would be to achieve uplink grant allocation in a random access response (RAR) that is responsive to different system bandwidths without adversely impacting random access channel (RACH) procedures for UEs [Montojo ¶ 0008].
Regarding claim 15, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the apparatus of claim 13, however, does not explicitly disclose wherein the RAR message packet size is based at least in part on the narrowband resource for the RACH preamble.
However, Montojo teaches wherein the RAR message packet size is based at least in part on the narrowband resource for the RACH preamble [Montojo ¶¶ 0062-0063: UE 602 determines a number of uplink resource blocks (N.sub.RB.sup.UL) needed for a random access channel (RACH) procedure to make a request to the eNB 604; eNB 604 receives a fixed length random access response (RAR) from an upper layer (block 614) and determines what length adjustment should be made to accommodate system bandwidth , wherein the adjustment is made based upon the number of uplink resource blocks (i.e. bandwidth resources)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a RAR message size based on a RACH procedure bandwidth as taught by Montojo.  The motivation to do so would be to achieve uplink grant allocation in a random access response (RAR) that is responsive to different system bandwidths without adversely impacting random access channel (RACH) procedures for UEs [Montojo ¶ 0008].
Regarding claim 25, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the apparatus of claim 23, however, does not explicitly disclose wherein the RAR message packet size is based at least in part on the RACH preamble.
However, Montojo teaches wherein the RAR message packet size is based at least in part on the narrowband resource for the RACH preamble [Montojo ¶¶ 0062-0063: UE 602 determines a number of uplink resource blocks (N.sub.RB.sup.UL) needed for a random access channel (RACH) procedure to make a request to the eNB 604; eNB 604 receives a fixed length random access response (RAR) from an upper layer (block 614) and determines what length adjustment should be made to accommodate system bandwidth , wherein the adjustment is made based upon the number of uplink resource blocks (i.e. bandwidth resources)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a RAR message size based on a RACH procedure bandwidth as taught by Montojo.  The motivation to do so would be to achieve uplink grant allocation in a random access response (RAR) that is responsive to different system bandwidths without adversely impacting random access channel (RACH) procedures for UEs [Montojo ¶ 0008].
Regarding claim 35, Xu in view of Lee in view of Xiong in view of Sunell in view of Xu ‘749 in view of Chung teaches the non-transitory computer-readable medium of claim 33, however, does not explicitly disclose wherein the RAR message packet size is based at least in part on the RACH preamble.
However, Montojo teaches wherein the RAR message packet size is based at least in part on the narrowband resource for the RACH preamble [Montojo ¶¶ 0062-0063: UE 602 determines a number of uplink resource blocks (N.sub.RB.sup.UL) needed for a random access channel (RACH) procedure to make a request to the eNB 604; eNB 604 receives a fixed length random access response (RAR) from an upper layer (block 614) and determines what length adjustment should be made to accommodate system bandwidth , wherein the adjustment is made based upon the number of uplink resource blocks (i.e. bandwidth resources)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the random access procedure over a narrowband region as taught by Xu with the method of selecting a RAR message size based on a RACH procedure bandwidth as taught by Montojo.  The motivation to do so would be to achieve uplink grant allocation in a random access response (RAR) that is responsive to different system bandwidths without adversely impacting random access channel (RACH) procedures for UEs [Montojo ¶ 0008].

Allowable Subject Matter
Claims 6, 16, 26, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474